DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 3 June 2020, in the matter of Application N° 16/891,800.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-44 have been canceled.  Claims 45-62 have been added and are supported by the originally-filed disclosure.  None of the newly added claims has been additionally amended.
No new matter has been added.
Thus, claims 45-62 now represent all claims currently under consideration.

Information Disclosure Statement
Two Information Disclosure Statements (IDS) filed 3 June 2020 and 27 August 2020 are acknowledged and have been considered.

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Rogers et al. (USPN 10,532,046 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 45 recites:
An oral strip comprising:
a film; and
a composition provided in or on the film, the composition comprising a plurality of microcapsules that are each formed of an external phase surrounding and encapsulating an internal phase, wherein the external phase is hydrophobic and comprises a lipid, and wherein the internal phase comprises a material selected from the group consisting of nicotine, flavorants, humectants, tobacco extracts, and combinations thereof.

Claim 1 of the ‘046 patent discloses:
A delivery composition comprising:
(a) a carrier; and
(b) an aggregate of microcapsules each formed of an external phase surrounding an internal phase as a hydraulic encapsulation such that there is a pressure differential between the internal phase and an external environment at a site of delivery; wherein the internal phase is hydrophilic and comprises a material selected from the group consisting of nicotine, flavorants, humectants, tobacco extracts, water, and combinations thereof; and wherein the external phase is hydrophobic, comprises a lipid, and forms a substantially wall-like structure that is pseudoplastic and is non-collapsible.


Claim 15 of the ‘046 patent discloses:
An oral strip comprising:
at least a first thin film; and
an aggregate of microcapsules each formed of an internal phase surrounded by an external phase in the form of a hydraulic encapsulation such that there is a pressure differential between the internal phase and an external environment at a site of delivery; wherein the internal phase is hydrophilic and comprises material selected from the group consisting of nicotine, flavorants, humectants, tobacco extracts, and combinations thereof; and wherein the external phase is hydrophobic, comprises a lipid, and forms a substantially wall-like structure that is pseudoplastic and is non-collapsible.

Compositionally and structurally, the compositions recited by instant claim 45 and disclosed claims 1 and 15 are obvious variants of one another.  Therein, the Examiner submits that claim 15 of the ‘046 patent represents a closer teaching than claim 1.  However, claim 15 is considered to also disclose the recited microcapsule composition and structure present in the instant independent claim.
The remaining dependent claims 2-14 and 16-18 are considered to read on and render obvious the remaining instant dependent claims 46-62.  Therein, such limitations as the internal phase being liquid, the film component being comprised of one or more layers, and the composition possessing the property of being dissolvable in the mouth, are all disclosed in the ‘046 patent.
Thus, the Examiner respectfully submits that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the instantly claimed composition.  Said artisan, in view of the disclosure of the ‘046 patent, would have had a reasonable expectation of successfully preparing the instantly claimed composition.

Claims 45-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 7-21 of Rogers et al. (USPN 10,722,507 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of instant claim 45 are presented above.
Claim 2 of the ‘507 patent disclose:
An oral product comprising:
a smokeless tobacco material; and
a dressing material comprising an aggregate of microcapsules each formed of an external phase surrounding and encapsulating an internal phase such that there is a pressure differential between the internal phase and an external environment at a site of delivery; wherein the internal phase is hydrophilic and comprises a material selected from the group consisting of nicotine, flavorants, humectants, tobacco extracts, and combinations thereof; and wherein the external phase is hydrophobic and comprises a lipid.

Compositionally and structurally, the compositions recited by instant claim 45 and disclosed claim 2 are obvious variants of one another.  Therein, the Examiner submits that claim 2 of the ‘507 patent represents a closer teaching than claim 1.  However, claim 2 is considered to also disclose the recited microcapsule composition and structure present in the instant independent claim.
The remaining dependent claims 3, 4, 7-21 are considered to read on and render obvious the remaining instant dependent claims 46-62.  Therein, such limitations as the internal phase being liquid, the film component being dissolvable, and the composition possessing the property of being dissolvable in the mouth, are all disclosed in the ‘507 patent.
Thus, the Examiner respectfully submits that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the instantly claimed composition.  Said artisan, in view of the disclosure of the ‘507 patent, would have had a reasonable expectation of successfully preparing the instantly claimed composition.

Allowable Subject Matter
Claims 45-62 appear to be free of the prior art.

All claims have been rejected; no claims are allowed.









Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615